DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Objections to the Specification
01.	The specification is objected to under 37 CFR § 1.75(d)(1) because the specification fails to provide clear support or antecedent basis for terms and phrases in claims 1, 3-8, 10-16. 
This objection and the rejection of claims over 35 U.S.C. § 112(a) for lack of written description support of (see infra) include some, NOT ALL, claim features that are common to this objection and said rejection. A Response overcoming said rejection of the common claim features obviates this objection under 37 CFR § 1.75(d)(1) for the features common to this objection and said rejection. 
The following is a quotation of 37 CFR § 1.75(d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)

Accordingly, "[i]f … the claims presented late in prosecution do not comply with 37 CFR § 1.75(d)(1), applicant [must] make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims[,] provided no new matter is introduced." See, M.P.E.P. § 608.01(o). 
The original specification (including Abstract, Figures, the Detailed Description, and Claims) present the embodiment describing two carbon layers (211 and 221) in FIG. 2 (as shown below) and in [0036] of the originally filed specification.
            
    PNG
    media_image1.png
    394
    478
    media_image1.png
    Greyscale

The detailed description of FIG. 2, however, provides neither clear support nor clear antecedent basis for the following terms in the claim(s): 

b.	"GaxSbyTez," as recited in the context of claims 4 and 11;
c.	"the carbon deposit consists essentially of carbon," as recited in the context of claim 5 and 12; 
d.	 "wherein the second carbon deposit is a sputter deposited conductive carbon layer having a thickness less than 15 nm on a top side of the [PCM]," as recited in the context of claims 6 and 13;
e.	"a switching layer in series between a first access line and the first electrode, the switching layer comprising an ovonic threshold switch material," as recited in the context of claim 7, and "ovonic threshold switch material," as recited in claim 7 and similarly (sans ovonic) recited in claim 15;
f.	"wherein the memory cells each include a switching layer in series between the first electrode and one of the second access lines, the switching layer comprising an ovonic threshold switch material," as recited in the context of claim 14, and "ovonic threshold switch material," as recited in claim 14. 
Expressly requiring two carbon buffer layers, the claims now are directed to the embodiment described with respect to FIG. 2. Neither FIG. 2 nor the detailed description, explaining the embodiment of FIG. 2, show or address the features noted above. 
Accordingly, the original specification, therefore, fails to provide clear support or antecedent basis insuring certainty in construing the claim(s) in the 
Applicant may amend the specification to provide clear support or antecedent basis in the specification, insuring certainty in construing the claims. Alternatively, Applicant may amend the claims so the claims find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.
Correction is required. 35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. 
Objections to the Drawings
02.	The drawings are objected to under 37 CFR § 1.83(a) because they fail to "show every feature of the invention specified in the claims."
The following is a quotation of part of 37 CFR § 1.83(a): 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
The following is a quotation of part of 37 CFR § 1.83(b):
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.
The following is a quotation of part of 37 CFR § 1.83(c):
Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of [37 CFR] § 1.81(d).
The following is a quotation of part of 37 CFR § 1.84(n):
Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols [that] have a universally recognized conventional meaning and are generally accepted in the art. [S]ymbols [that] are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.
The following is a quotation of part of 37 CFR § 1.84(p)(1):
Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in 
The following is a quotation of part of 37 CFR § 1.84(p)(5):
"Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings."
The feature(s) listed below, therefore, must be shown in a figure showing the embodiment describing that described in, or with respect to, FIG. 2 and adequately identified in the specification, or be canceled from the claims: 
a.	"an area projected vertically," as recited in the context of independent claims 1, 8, and 16 (and claims depending from the independent claims 1 and 8);
b.	"GaxSbyTez," as recited in the context of claims 4 and 11;
c.	"the carbon deposit consists essentially of carbon," as recited in the context of claim 5 and 12; 
d.	 "wherein the second carbon deposit is a sputter deposited conductive carbon layer having a thickness less than 15 nm on a top side of the [PCM]," as recited in the context of claims 6 and 13;
e.	"a switching layer in series between a first access line and the first electrode, the switching layer comprising an ovonic threshold switch material," as recited in the context of claim 7, 
f.	"wherein the memory cells each include a switching layer in series between the first electrode and one of the second access lines, the switching layer comprising an ovonic threshold switch material," as recited in the context of claim 14, and "ovonic threshold switch material," as recited in claim 14. 
To avoid abandoning this Application, Applicant must file, in the Response to this Office Action, corrected drawing sheets complying with 37 CFR § 1.121(d) or, alternatively, must provide, in the Response to this Office Action, a persuasive reasoning, supported by bases in fact, showing where, in fact, the figure(s) show the above noted feature(s).
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR § 1.121(d).
The next Office Action will notify Applicant of the required correction if the changes are not acceptable. 
This objection to the drawings will not be held in abeyance. A request to hold objections to the drawings in abeyance will not be considered a bona fide attempt to advance the application to final action (37 CFR § 1.135(c)). Applicant should note that entry of an after-final-amendment is subject to 37 CFR § 1.116. 
Correction is required. 35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into Accordingly, new matter should not be introduced by either addition or deletion. 
35 U.S.C. § 112 Rejections of the Claims 
03.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
04.	Claims 1, 3-8, 10-16 are rejected under 35 U.S.C. § 112(a) for failing to comply with the written description requirement.
This rejection of the claims and the objection to the specification over 37 CFR § 1.75(d)(1) for failing to provide clear support or antecedent basis claims (see supra) include some, NOT ALL, claim features that are common to this rejection and said objection. A Response overcoming this rejection of the common claim features obviates said objection under 37 CFR § 1.75(d)(1) for the features common to this rejection and said objection. 
Claims 1, 3-8, 10-16 contain subject matter (see supra the 1.75(d)(1) objection and infra) not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. Examiner notes that not only the 9/16/2021 Response [hereinafter "9/16 Response"] amends the claim(s) to recite feature(s) lacking written description in the original specification, but also contends the added feature(s) as distinguishing over the prior art. 
The 9/16/2021 Response amends independent claims 1 and 8 to recite, at least in part, a PCM layer, a bottom carbon layer and a top carbon layer, and a first electrode, and a second electrode, wherein the first electrode contacts the bottom carbon layer and the second electrode contacts the bottom carbon layer, and wherein a vertical projection of "an area" of the first electrode is smaller than the vertical projection of "an area" the second electrode and the vertical projection of "an area" of the bottom carbon layer is smaller than the vertical projection of "an area" the top carbon layer, which the 9/16 Response, then, contends lead to the "rejection of these claims [being] overcome." See, pages 5-6 of the 9/16/2021 Response.
For an amended claim, in a patent application, to be allowable, the amended claim must have written description support in the original specification of the application (as required by 35 U.S.C. §112(a)). 
In ICU Medical, Inc. v. Alaris Medical Systems, Inc., 90 USPQ2d 1072 (Fed. Cir., 2009), the Federal Circuit upheld the District Court's summary judgment of unpatentability for lack of written description, as required under 35 U.S.C. § 112, first paragraph. The Federal Circuit noted that:
To satisfy the written description requirement, a patent applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed. Such description need not recite the claimed invention in haec verba but must do more than merely disclose that which would render the claimed invention obvious [because] § 112, ¶ 1 requires that the written description actually or inherently disclose the claim element. (Quotations omitted; underlined by Examiner for emphasis). 
In Net MoneyIN Inc. v. VeriSign Inc., 88 USPQ2d 1751, 1759 (Fed. Cir., 2008), the Federal Circuit overturned a District Court's finding of anticipation. To anticipate, the Court noted that "the [disclosure has] to show the claimed invention arranged or combined in the same way as recited in the claim in order to anticipate. Accordingly, the Court held that "unless a [disclosure] discloses within the four corners of the document not only all of the limitations claimed but also all of the limitations arranged or combined in the same way as recited in the claim, it cannot be said to prove prior invention of the thing claimed and, thus, cannot anticipate." See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court reviewed a "disclos[ure of] two separate [embodiments] for processing an Internet credit card transaction[ and noted that n]either of these [embodiments] contains all five links arranged or combined in 
The Net MoneyIN Court found "[t]he District Court was … wrong to combine parts of … separate [disclosed embodiments to] conclud[e] that [the] claim was anticipated." Court emphasized that "there may be only slight differences between the [disclosed embodiments] and the … claim[, b]ut differences between the [disclosure] and a claimed invention, however slight, invoke the question of obviousness, not anticipation." See, Net MoneyIN, 88 USPQ2d, at 1759-1760.
"Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation '____' in the application as filed." See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007) (holding that '[M.P.E.P.] § 2163.04 [subsection] (I)(B) as written is a lawful formulation of the prima facie standard for a lack of written description rejection.').
The original specification (including Abstract, Figures, the Detailed Description, and Claims) presents the embodiment describing two carbon layers (211 and 221) in FIG. 2 (as shown below) and in [0036] of the originally filed specification. 
The original specification, however, fails to provide any disclosure that the invention of this application, either inherently or actually, would have the following scopes: 
a.	"an area projected vertically," as recited in the context of independent claims 1, 8, and 16 (and claims depending from the independent claims 1 and 8);
b.	"GaxSbyTez," as recited in the context of claims 4 and 11;

d.	 "wherein the second carbon deposit is a sputter deposited conductive carbon layer having a thickness less than 15 nm on a top side of the [PCM]," as recited in the context of claims 6 and 13;
e.	"a switching layer in series between a first access line and the first electrode, the switching layer comprising an ovonic threshold switch material," as recited in the context of claim 7, and "ovonic threshold switch material," as recited in claim 7 and similarly (sans ovonic) recited in claim 15;
f.	"wherein the memory cells each include a switching layer in series between the first electrode and one of the second access lines, the switching layer comprising an ovonic threshold switch material," as recited in the context of claim 14, and "ovonic threshold switch material," as recited in claim 14.
In addition to the broad nature of "an area" recitation including any area within an area, raising the 1.75(d)(1) objection, supra, reciting vertical projection of the carbon barrier and electrode areas fails to specify at what vertical elevation are the areas being compared. With respect to a top and bottom carbon barrier layers, the original disclosure describes only the horizontal areas of disk electrode and disk carbon barrier layers being as now recited; the now presented claim language expressly broadens the disclosure to capture any horizontal shape and any vertical profile for the carbon and electrode layers, without the original specification providing any evidence that such scope actually is being disclosed—and such scope clearly is NOT inherent. 
Absent the specification expressly providing antecedent support for the "projection" recitation, the claim amendments present scope lacking written description support. 
According to patent law precedents (see, e.g., ICU, cited above), therefore, the original specification fails to provide written description support for the above noted scopes. 
Accordingly, amending the claims to recite the above noted features in the above noted claims violates the written description requirement under 35 U.S.C. § 112(a). 
Correction is required – a Response NOT meeting the Requirements of 37 CFR § 1.111(b) will be found Non-Responsive. 35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. 
05.	Claims 6 and 13 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter Applicant regards as the invention.
In claims 6 and 13, "the second carbon deposit" lacks antecedent basis. 
Claims 6 and 13, therefore, have indefinite scopes. 
Accordingly, claims 6 and 13 violate 35 U.S.C. § 112(b) for failing to particularly point out and distinctly claim the subject matter Applicant regards as the invention. 

The lack of clarity in the above noted features is especially detrimental because it appears to be a significant part of the recitation of dependent claims 6 and 13. See, for example, M.P.E.P. § 2173.05(b) and the precedents cited therein (see, e.g., In re Wiggins, 179 USPQ 421, 423 (CCPA 1973), explicitly noting that "when the scope of the claim is unclear a rejection under 35 U.S.C. § 112, second paragraph, is proper"). And M.P.E.P. § 2173.05(b) explicitly notes that "[w]hen relative terms are used in claims wherein the improvement over the prior art rests entirely upon size or weight of an element in a combination of elements, the adequacy of the disclosure of a standard is of greater criticality." See, also, Halliburton Energy Services, Inc. v. M-I LLC 85 USPQ2d 1654 (Fed. Cir., 2008) (noting the importance of a patent clearly distinguishing itself from the prior art). 
Correction is required – a Response NOT meeting the Requirements of 37 CFR § 1.111(b) will be found Non-Responsive. 35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. 
Prior Art Rejections of the Claims
06.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
 (a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;

(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
07.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
08.	Claims 1, 3, 5, 6, and 16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Pat. 4845533 to inventor Pryor et al. [hereinafter "Pryor"]. US 2009/0095951 of a U.S. patent application for inventor Kostylev et al. [hereinafter "Kostylev"] is presented as evidence.
As to interpreting scope of the claims, it is noted that only the embodiment described with respect to FIG. 2 describes the carbon barrier on top and bottom of the memory body. 
the total planar, horizontal disk layer, for each of the two carbon deposits and the first and second electrodes, projected vertically, be as recited in the claims. The claims however do NOT require this limitation. 
In the claims, the recitations "an area projected vertically …," describe the "top" and "bottom" carbon deposits and the first and second electrodes. 
As such, "an area projected vertically …" does NOT limit scope of the claims to wherein the "total planar area" of the "top" and "bottom," or first and second, are further described, let alone described to be different—the claims require only the vertical projection of "an area," any area, of the "top" and "bottom" carbon deposits, and first and second electrodes, be as recited in the claims. Any two planar parallel layers that overlap in the direction perpendicular to their surface inherently meet this feature, at least by way of choosing/defining/identifying area 1 (within the overlapping areas of the two layer) in one layer to be smaller/larger than area 2 in the other layer.
With respect to interpreting scope of "a switching layer ..., the switching layer comprising an ovonic threshold switch material," the feature has a scope wherein the claims (e.g., 7 and 14) are further limited only by requiring "a … layer … comprising an ovonic … material."
The phrase "switching layer," neither in itself nor in the presence of "ovonic threshold switch material," results in requiring a switching device—the feature only requires a "layer" that comprises an "ovonic … layer." The qualifier "switching" and "switch" preceding the "layer" and including "ovonic threshold" and preceding "material" only signal the characteristic of the layer/material, respectively. Any Ovonic layer/material has switching characteristic/nature and reads on "switching layer" and ovonic threshold switch material." 
absent a vector defining a reference direction, not changing when a claimed feature so characterized, is turned around a point, these characterizations are determined to be generic—the generic nature of "vertical" (or "top" and "bottom") is seen as when a product is turned 90 degrees (or turned upside-down, i.e., 180 degrees).
As to rejecting the claims over Pryor, with respect to claim 1, Pryor describes "[a] memory device (see, for example, the abstract), comprising: a memory element (see, for example, the embodiments of FIG. 3 and 5b) comprising: a body of phase change material (38; see column 7, lines 34-40), a top (note the above explanation re interpreting scope of top/bottom) carbon deposit 36 contacting a top side of the body of phase change material 38, and a bottom carbon deposit 40 contacting a bottom side of the body of phase change material 38; a first electrode 42 contacting the bottom carbon deposit 40; and a second electrode 34 contacting the top carbon deposit 36; wherein an area projected vertically of the first electrode 42 is smaller than an area projected vertically of the second electrode 34, and an area projected vertically of the bottom carbon deposit 40 is smaller than an area projected vertically of the top carbon deposit 36.
Pryor expressly teaches the implementation the disclosure of the structure (of PCM body with carbon layers contacting the PCM body and electrodes contacting the carbon layers; see, for example, column 6 lines 23-54) as memory as well as switch. See, for example, column 6, lines 31-34. 
A contention that "memory element comprising a body of a [PCM],' recited in claim 1 distinguishes over Pryor would not be persuasive because: 
(1) Pryor expressly describes (see, for example, column 6, lines 23-44) "the electrical device of the … invention" as:

A typical electrical device of the present invention, further comprises a second electrode spaced from the first electrode and having at least one current-carrying portion, and a second deposited film of electrically conductive, non-single-crystal, phase-stable, non-switching carbon material in intimate electrical contact with the current-carrying portion of the second electrode and with the current-carrying portion of the semiconductor material.
AND
(2) The recitation "memory element" is qualified by the detail "a body [PCM] … ," expressly describing the element. Absent more in claim 1, the element is expressly described by what it is [PCM] and how it is structured in itself and interrelated with other claim limitations. See, for example, claim 7, depending from claim 1 and adding the "switching layer," which, in view of the Doctrine of Claim Differentiation (wherein "the presence of a dependent claim [adding] a … limitation gives rise to a presumption that the [added] limitation … is not present in the … claim [from which the dependent claim depends]." Phillips v. AWH Corp., 415 F.3d 1303, 1315 (Fed. Cir. 2005) 
With respect to claim 3, see, for example, Pryor, Tables I-III, describing the chalcogenide materials as examples for layer 38.
With respect to claim 5, Pryor describes carbon layers, which, therefore, are "essentially carbon." See, for example, column 5, lines 10-12.
With respect to claim 6, Pryor describes the carbon layer having a thickness less than 15 nms. See, for example, thickness of the carbon layers 40 and 36 to be as low as 10 nms and, therefore, describes the thickness to be in a range including below 15 nms, in Table I. See, also Table III describing the carbon layers as being 10 and 6 nms. And Pryor describes sputter depositing the carbon layers. See, for example, column 5, lines 57-61.
With respect to claim 16, Absent more in the claim, Pryor teaches the "element body" material being chalcogenides, which are programmable materials (see, for example, Kostylev, [0004]), and this therefore makes the material of the PCM element 38 in Pryor a programmable resistance material. In addition and alternatively, the PCM being able to change phase is a form of it being programmable. 
09.	Claims 1, 3, 5, 6, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Pryor, further in view of Pre-grant Publication [hereinafter "PGPub"] US 2009/0095951 of a U.S. patent application for inventor Kostylev et al. [hereinafter "Kostylev"]. 
With respect to rejecting the claims, with respect to claim 1, for the sake of argument only, if Pryor is somehow deemed to describe a switch element, but not a memory element or areas for top carbon barrier and second electrode that are smaller than areas for the bottom carbon barrier and first electrode, but not the other way around, then it is noted the art notoriously well knows of suitability of such modification. See, for example, the teachings of Pryor itself and Kostylev. 
Specifically, Pryor expressly teaches the suitability of using a memory element as the body material of the layer between the carbon barrier layers, instead of the switching element. See, for example, column 6, lines 23-44.
Kostylev, which, like Pryor, teaches placing carbon layers in contact with a body of PCM layer, on top and bottom of the PCM layer (see, for example, [0046] and [0047]), expressly teaches the suitability of using a memory element as the body material of the layer between the carbon barrier layers, instead of a switching element. See, for example, [0022] of Kostylev teaching: "The electronic device is discussed herein in the context of a memory device. However, one skilled in the art recognizes that the electronic device may be employed as a memory device and/or a switching device. Thus, the memory device and 
Kostylev also teaches (see, for example, the front page figure) the suitability of making the area of the intersection of the top carbon layer and the second electrode of a cell be larger than the intersection area of the bottom carbon layer and the first electrode of a cell, and explains (see, for example, [0051] teaching that the "amount of electrical energy converted to heat energy increases with the resistivity of the electrical contact (and memory material) as well as with the current density (i.e., current divided by area), passing through the electrical contact and the memory material," as a benefit change in intersection areas.
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the product Pryor describes to implement a "memory element comprising a body of [PCM]] …," instead of the deemed description of a switching "element comprising a body of [PCM] …," in view of Pryor and Kostylev teaching the suitability of such an implementation so a memory cell could benefit from the increase in the amount of electrical energy converted to heat energy, as taught by Kostylev.
With respect to claim 3, see, for example, Pryor, Tables I-III, describing the chalcogenide materials as examples for layer 38.
With respect to claim 5, Pryor describes carbon layers, which, therefore, are "essentially carbon." See, for example, column 5, lines 10-12.
With respect to claim 6, Pryor describes the carbon layer having a thickness less than 15 nms. See, for example, thickness of the carbon layers 40 and 36 to be as low as 10 nms and, therefore, describes the thickness to be in a 
With respect to claim 16, absent more in the claim, Pryor teaches the "element body" material being chalcogenides, which are programmable materials (see, for example, Kostylev, [0004]), and this therefore makes the material of the PCM element 38 in Pryor a programmable resistance material. In addition and alternatively, the PCM being able to change phase is a form of it being programmable. 
10.	Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Pryor (or Pryor in view of Pryor and Kostylev), as applied to claim 1, above, further in view of PGPubs US 2009/0014704 and 2005/0243706 of U.S. Patent Applications for inventors "Chen" and "Lankhorst," respectively.
Both Pryor (see, for example, Tables I-III) and Kostylev (see, for example, [0050]) describe GeSbTe based chalcogenides as the PCM material, but appear silent on whether GaSbTe might be used as the chalcogenide PCM.
The art however well recognizes this to be a suitable/equivalent and desirable alternative. See, for example, Chen and Lankhorst.
Specifically, Chen teaches the suitability/equivalence of GaSbTe and GeSbTeS as chalcogenide PCM active materials. See, for example, [0098]. 
And Lankhorst teaches that the addition of Ga, as opposed to Ge, to SbTe has additional advantage in archival life stability and media noise. See, for example, [0010].
 According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this .
11.	Claims 8, 10, 12, 13, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over PGPub US 20030067013 of U.S. Patent Application for inventor Ichihara et al. [hereinafter "Ichihara"], further in view of Pryor and Kostylev. 
As to interpreting scope of the claims, it is noted that claim 8 recites a memory array including plural memory devices of claim 1, with a first plurality of access lines being in series with the first electrodes and a second plurality of access lines in series with the second electrodes.
As to rejecting the claims over the prior art, with respect to claims 8, Ichihara describes a memory device (see, for example, the title and the front page figure, corresponding to FIG. 2; and [0097])), comprising: a memory cell (in/on a substrate 1/2, for example), the memory cell having a body 16 of phase change material, a top carbon deposit (see, for example, [0102] and [0152]) contacting a top side of the body of phase change material 16, and a bottom carbon deposit (see, for example, [0102] and [0152]) contacting a bottom side of the body of phase change material 16; a first electrode 15 contacting the bottom carbon deposit; and a second electrode 17 contacting the top carbon deposit. Ichihara also teaches the array of such cells (see, for example, FIG, 1A in conjunction with FIG. 2) including plural memory devices of claim 1, with a first plurality of access lines 12 being in series with the first electrodes 15 and a second plurality of access lines 18 in series with the second electrodes 17.

Specifically, Pryor teaches (see, for example, the front page figure) the suitability of making the area of the intersection of the top carbon layer and the second electrode of a memory cell be larger than the intersection area of the bottom carbon layer and the first electrode of a cell. And Kostylev teaches (see, for example, the front page figure) the suitability of making the area of the intersection of the top carbon layer and the second electrode of a cell be larger than the intersection area of the bottom carbon layer and the first electrode of a cell, and explains (see, for example, [0051] teaching that the "amount of electrical energy converted to heat energy increases with the resistivity of the electrical contact (and memory material) as well as with the current density (i.e., current divided by area), passing through the electrical contact and the memory material," as a benefit of changing the relative areas of the copper-layer/electrode contacts regions. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the teachings of Ichihara so the intersection area of the bottom carbon layer with the first electrode is smaller than the intersection area of the top carbon layer with the second electrode, as taught by Pryor and Kostylev, as being suitable modification to increase the amount of electrical energy converted to heat energy, as taught by Kostylev.
With respect to claim 10, see, for example, Ichihara, [0098] describing the chalcogenides serving as material for layer 16.
With respect to claim 12, Ichihara describes carbon layers, which, therefore, are "essentially carbon." See, for example, [0102] and [0152]. 
With respect to claim 13, Pryor describes the carbon layer having a thickness less than 15 nms. See, for example, thickness of the carbon layers 40 and 36 to be as low as 10 nms and, therefore, describes the thickness to be in a range including below 15 nms, in Table I. See, also Table III describing the carbon layers as being 10 and 6 nms. And Pryor describes sputter depositing the carbon layers. See, for example, column 5, lines 57-61.
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have used less than 15 nm thick carbon layers, as taught suitable by Pryor. 
With respect to claim 15, Ichihara describes placing device 2 (in FIG. 1A), which corresponds to elements 13/14 in FIG. 2, which is an access device, between the first electrode 15 and the first access line 12.
12.	Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Ichihara, in view of Pryor and Kostylev, further in view of PGPubs US 20160163975 and 2021/0320670 of U.S. Patent Applications for inventor Petz et al. [hereinafter "Petz"] and inventor Kau [hereinafter "Kau"], respectively. 
With respect to prior art rejection of claim 7, Ichihara, in view of Pryor and Kostylev, as applied to claim 8, for example, teaches all of the features of claim 7, including using a switching layer (the diode formed by layers 13/12 in Ichihara FIG. 2; the diode 1 in FIG. 1A) in between an access line and the first electrode, but appears silent on whether an ovonic material might be used instead of the diode and transistor Ichihara teaches as select/access devices. The 
Specifically, Kau teaches (see, for example, [0035]) the equivalence of an ovonic threshold switch (OTS) to "a traditional diode or field effect transistor (FET)." And Petz teaches the suitability of using an ovonic switch as the select device below the memory element. See, for example, FIGs. 3 and 4A and [0050] and the last sentence of [0014]. 
According to well-established patent law precedents (See, e.g., M.P.E.P. §§ 2144.06 and 2144.7), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the teachings of Ichihara (as modified in view of Pryor and Kostylev) and used an ovonic switch as the select device, instead of the Ichihara taught diode or transistor, because Kau teaches the equivalence of an OTS to a diode or FET and Petz teaches the suitability of placing the OTS below the PCM memory/cell in an array.
13.	Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Ichihara in view of Pryor and Kostylev, as applied to claim 8, above, further in view of Chen and Lankhorst.
Ichihara (see, for example, [0098]), Pryor (see, for example, Tables I-III) and Kostylev (see, for example, [0050]) describe GeSbTe based chalcogenides as the PCM material, but appear silent on whether GaSbTe might be used as the chalcogenide PCM.
The art however well recognizes this to be a suitable/equivalent and desirable alternative. See, for example, Chen and Lankhorst.
Specifically, Chen teaches the suitability/equivalence of GaSbTe and GeSbTeS as chalcogenide PCM active materials. See, for example, [0098]. 

 According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the teachings of Ichihara in view of Pryor and Kostylev, so GaSbTe is used as the described chalcogenide since Chen teaches that GaSbTe is a suitable chalcogenide PCM material, or equivalent to GeSbTe based materials, for use in PCM memory applications, and alternatively/additionally since Lankhorst teaches that GaSbTe as PCM has additional advantage in archival life stability and media noise.
14.	Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Ichihara, in view of Pryor and Kostylev, further in view of Kau and Petz, further in view of PGPub US 20140063888 of U.S. Patent Application for inventor Lee et al. [hereinafter "Lee"]. 
With respect to prior art rejection of claim 14, claim 14 is different from claim 7 in that claim 14 requires an OTS material/layer be "in series between the first electrode and one of the second access lines, the switching layer comprising an ovonic threshold switch material."
The placing of the PCM memory cell on a substrate, as recited in claim 14, makes the feature "switching layer in series between the first electrode and one of the second access lines, the switching layer comprising an ovonic threshold switch material" be met if he switching layer is an OTS and is in between the se electrode and the second access line the second electrode is in series connection with. 

The art however well recognizes this to be a suitable modification. 
Specifically, Ichihara, Petz, and Kau are evidence of the prior art's recognition of the suitability of placing the PCM memory cell over the OTS, with respect to the substrate, so the OTS selects the PCM being programmed, for example. Lee, on the other hand teaches placing OTS over the PCM, with respect to the substrate, so the OTS selects the PCM being programmed. See, for example, the front page figure in Lee arranging a PCM memory/storage cell 110 and OTS 114, wherein a first electrode 108 is on the bottom of the PCM memory/storage 110, and wherein a second electrode 112 is on the top of the PCM memory/storage 110, and wherein the OTS 114 is over the PCM memory cell 110, wherein the word-lines 104 is at the bottom and electrically connected to the first electrode 108 before connecting to the second electrode 112 and then to the bit-lines 106.
Lee in combination with Ichihara, Petz, and Kau, therefore, is evidence that the art well recognizes the PCM and the OTS, with respect to the substrate, can equivalently be arranged so either the PCM is over the OTS or the OTS is over the PCM, for the purposes of the OTS selecting the PCM cell to be programmed or accessed.
According to well-established patent law precedents (See, e.g., M.P.E.P. §§ 2144.06 and 2144.7), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the teachings of Ichihara (as modified in view of Pryor, Kostylev, and Kau) and placed the OTS over the PCM memory cell, instead of the PCM memory cell being over the OTS, as the two arrangements are taught to equivalents for the purpose of using the 
Response to Arguments
15.	The arguments argument in the 9/16/2021 Response [hereinafter "9/16 Response"] to the 6/24/2021 "Office Action" have been fully considered. The arguments, however, are moot in view of the new rejections, explained above, showing the claims to be unpatentable in view of the applied prior art.
Accordingly, rejecting the claims as being unpatentable is proper and maintained. 
CONCLUSION
16.	Applicants' amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 

If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814